


WAIVER AND AMENDMENT AGREEMENT




THIS WAIVER AND AMENDMENT AGREEMENT (hereafter, as it may be from time to time
amended, modified, extended, renewed, substituted, and/or supplemented, referred
to as this “Agreement"), dated as of February 15, 2017 (the “Execution Date”),
is entered into by and between OROPLATA RESOURCES, INC., a Nevada corporation
("Oroplata" or the “Company”), and TANGIERS INVESTMENT GROUP, LLC ("Tangiers")
(the “Parties”, and each, a “Party”).




RECITALS




WHEREAS, Oroplata and Tangiers previously entered into that certain Investment
Agreement dated as of July 18, 2016 (the “Investment Agreement”) pursuant to
which Oroplata has agreed to issue and sell to Tangiers an indeterminate number
of shares of Oroplata’s common stock, par value of $0.001 per share (the “Common
Stock”), in exchange for Tangiers’ commitment to invest up to an aggregate of
Five Million Dollars ($5,000,000); and




WHEREAS, in connection with the Investment Agreement, the Parties entered into
that certain Registration Rights Agreement dated as of July 18, 2016 (the
“Registration Rights Agreement”), as an incentive for Tangiers to enter into the
Investment Agreement, pursuant to which Oroplata has agreed to use its best
efforts to file, within forty-five (45) days of the date of the agreement, with
the Securities and Exchange Commission (the “SEC”) a registration statement or
registration statements (as is necessary) on Form S-1 (the “Registration
Statement”), covering the resale of shares of Common Stock issuable to Tangiers
under the Investment Agreement; and




WHEREAS, in accordance with the terms of the Investment Agreement, Oroplata
issued to Tangiers a 10% fixed convertible promissory note in the principal
amount of $75,000 as a commitment fee (the “Commitment Fee Note”), to evidence
Oroplata’s commitment to file the Registration Statement; and




WHEREAS, further in connection with the Investment Agreement and the
Registration Rights Agreement, on July 18, 2016, Oroplata issued to Tangiers an
original issue discount (such discount valued at $11,000) 10% fixed convertible
promissory note in the principal amount of $121,000 (the “July Note”); and




WHEREAS, on July 18, 2016, as an investment incentive for Tangiers to purchase
the July Note, Oroplata issued to Tangiers a common stock purchase warrant,
which allows Tangiers to subscribe for and purchase from Oroplata, up to 121,000
shares (as subject to adjustment as provided therein) of Common Stock at an
exercise price of $0.50 per share for a term of five (5) years (the “Warrants”);
and




WHEREAS, on September 28, 2016, Oroplata sold a 10% fixed convertible promissory
note in the principal amount of up to $550,000 (the “September Note”, and,
together with the “Commitment Fee Note” and the “July Note”, the “Notes”) to
Tangiers for initial cash consideration of $100,000 and an initial issue
discount of $10,000 retained by Tangiers for due diligence and legal fees
related to the purchase of the September Note, resulting in an initial principal
due under the note in the amount of $110,000; and




WHEREAS, as inducement for Tangiers to purchase the Notes and to enter into any
and all other agreements to be entered into connection with the transactions
contemplated thereby, the Parties, together with Oroplata’s subsidiary,
Lithortech Resources, Inc., entered into that certain subsidiary guarantee dated
as of September 28, 2016 in favor of Tangiers (the “Guaranty”); and




WHEREAS, as collateral for Oroplata’s obligations under the both the July Note
and the September Note, and further inducement of Tangiers to extend the loans
as evidenced under the Notes, and any and all other agreements to be entered
into in connection with the transactions contemplated thereby, Oroplata executed
and delivered in favor of Tangiers a security agreement dated as of July 18,
2016 entered into in connection with the July Note and a security agreement
dated as of September 28, 2016 entered into in connection with the September
Note (each a “Security Agreement”); and




WHEREAS, Oroplata is in default under certain terms of the Transaction Documents
as more fully set forth herein; and




WHEREAS, Oroplata has requested that Tangiers agree to (i) waive certain Events
of Default that have occurred under the Transaction Documents, including any
defaults under any other agreement entered into by and between the Parties,
which Events of Default are now existing or that shall continue to exist after
the Execution Date of this Agreement, (ii) amend certain provisions provided
under the Transaction Documents, each as set forth herein and (iii) grant an
extension of the Maturity Date of each of the Notes.





1




--------------------------------------------------------------------------------




AGREEMENT




 NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the sufficiency, mutuality
and adequacy of which are hereby acknowledged, the Parties hereto hereby agree
as follows:




1.

Definitions. Capitalized terms used but not defined in this Agreement shall have
the meanings given to them in the Transaction Documents.




a.

“Agreement” shall have the meaning set forth in the preamble.




b.

“Commitment Fee Note” shall have the meaning set forth in the recitals.




c.

“Common Stock” shall have the meaning set forth in the recitals.




d.

“Events of Default” shall have the meaning set forth in each respective
Transaction Document without giving effect to this Agreement.




e.

“Execution Date” means the date set forth in the preamble.




f.

“Guaranty” shall have the meaning set forth in the recitals.




g.

“Investment Agreement” shall have the meaning set forth in the recitals.




h.

“July Note” shall have the meaning set forth in the recitals.




i.

“Notes” means, collectively, the Commitment Fee Note, the July Note, the
September Note and any other Note between the Parties to the extent existing, or
that shall exist subsequently, as of the Execution Date of this Agreement.




j.

“Obligations” shall have the meaning set forth in Section 2(b).




k.

“Parties” means Oroplata and Tangiers, collectively.




l.

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.




m.

“Security Agreement” shall have the meaning as set forth in the recitals.




n.

“September Note” shall have the meaning set forth in the recitals.




o.

“Transaction Documents” means, collectively the Registration Rights Agreement,
the Investment Agreement, the Commitment Fee Note, the July Note, the September
Note, the Security Agreement, the Guaranty, the Warrants and all other
agreements entered into between the Parties to the extent existing as of the
Execution Date.




p.

“Warrants” shall have the meaning set forth in the recitals.




2.

Acknowledgement of Default.




(a)

Oroplata acknowledges that Oroplata is currently in default under the
Transaction Documents due to Oroplata’s failure to file the Registration
Statement, among other things, in accordance with the provisions set forth
therein. Other than as set forth herein, Oroplata confirms that it is in
compliance in all respects with the Transaction Documents.




(b)

Oroplata further acknowledges and confirms, that as of the Execution Date, and
immediately prior to any of the payments specified in the Notes, the Company is
indebted to Tangiers, without any deduction, defense, setoff, claim or
counterclaim, of any nature, in the aggregate principal amount of $306,000,
comprised of (i) principal of $75,000 due on account of the Commitment Fee Note,
together with accrued but unpaid interest thereon, (ii) $121,000 due on account
of the July Note, together with accrued but unpaid interest thereon, and (iii)
principal of $110,000 due on account of the September Note, together with
accrued but unpaid interest thereon (collectively, the “Obligations”).





2




--------------------------------------------------------------------------------




3.

Waiver of Events of Default, Default Interest and Liquidated Damages. Tangiers
agrees that any and all Events of Default, remedies, including acceleration,
arising out of Events of Default and the application of the default interest
rate, if any, as set forth in the Transaction Documents, occurring prior to the
Execution Date, or continuing after the Execution Date, shall be deemed waived,
without any recourse or remedy, by Tangiers or any successor or assign.




4.

Amendment of Maturity Date. The Parties agree to amend the definitions of
Maturity Date, as they appear in the Transaction Documents, to mean December 31,
2017 and any references to, or any definitional cross-references to, shall refer
to the Maturity Date as amended by this Agreement.




5.

Amendment of the Transaction Documents. The Transaction Documents shall be
amended as follows:




a.

Registration Rights Agreement. Section II subsection 2.1 of the Registration
Rights Agreement shall be amended and restated as follows:




The Company shall use its best efforts to, within thirty (30) days of February
15, 2017, file with the SEC a Registration Statement or Registration Statements
(as is necessary) on Form S-1 (or, if such form is unavailable for such a
registration, on such other form as is available for registration, covering the
resale of [___________] shares of the Registrable Securities, which Registration
Statement(s) shall state that, in accordance with Rule 416 promulgated under the
1933 Act, such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon stock splits,
stock dividends or similar transactions. The Company shall initially register
for resale [________________] shares of Registrable Securities except to the
extent that the SEC requires the share amount to be reduced as a condition of
effectiveness.




b.

July Note. Section 2.00 – Defaults and Remedies subsection (a) of the July Note
shall be amended and restated as follows:




(a)

Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 Trading Days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii) if
the Company does not issue the press release or file the Current Report on Form
8- K, in each case in accordance with the provisions and the deadlines
referenced Section 4.00(h); (iv) failure by the Company for 3 days after notice
has been received by the Company to comply with any material provision of this
Note; (v) failure of the Company to remain compliant with DTC, thus incurring a
“chilled” status with DTC; (vi) if the Company is subject to any Bankruptcy
Event; (vii) failure of the Company to remain in good standing under the laws of
the State of Nevada; (viii) any failure of the Company to satisfy its “filing”
obligations under Securities Exchange Act of 1934, as amended (the “1934 Act”)
and the rules and guidelines issued by OTC Markets News Service, OTCMarkets.com
and their affiliates; (ix) any failure of the Company to provide the Holder with
information related to its corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1
Trading Day of request by Holder; (x) failure by the Company to maintain the
Required Reserve in accordance with the terms of Section 1.00(e); (xi) failure
of Company’s Common Stock to maintain a closing bid price in its Principal
Market for more than 3 consecutive Trading Days; (xii) any delisting from a
Principal Market for any reason; (xiii) failure by Company to pay any of its
Transfer Agent fees in excess of $2,000 or to maintain a Transfer Agent of
record; (xiv) failure by Company to notify Holder of a change in Transfer Agent
within 24 hours of such change; (xv) any trading suspension imposed by the
United States Securities and Exchange Commission (the “SEC”) under Sections
12(j) or 12(k) of the 1934 Act; (xvi) failure by the Company to meet all
requirements necessary to satisfy the availability of Rule 144, after Rule 144
first becomes available, to the Holder or its assigns, including but not limited
to the timely fulfillment of its filing requirements as a fully-reporting issuer
registered with the SEC, requirements for XBRL filings, and requirements for
disclosure of financial statements on its website; or (xvii) failure of the
Company to abide by the terms of the right of first refusal contained in Section
4.00(i) occurring on or after February 20, 2017.





3




--------------------------------------------------------------------------------




c.

September Note. Section 2.00 – Defaults and Remedies subsection (a) of the
September Note shall be amended and restated as follows:




(a)

Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 Trading Days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii) if
the Company does not issue the press release or file the Current Report on Form
8-K, in each case in accordance with the provisions and the deadlines referenced
Section 4.00(i); (iv) failure by the Company for 3 days after notice has been
received by the Company to comply with any material provision of this Note; (v)
failure of the Company to remain compliant with DTC, thus incurring a “chilled”
status with DTC; (vi) any default of any mortgage, indenture or instrument which
may be issued, or by which there may be secured or evidenced any indebtedness,
for money borrowed by the Company or for money borrowed the repayment of which
is guaranteed by the Company, whether such indebtedness or guarantee now exists
or shall be created hereafter; (vii) if the Company is subject to any Bankruptcy
Event; (viii) any failure of the Company to satisfy its “filing” obligations
under the Securities Exchange Act of 1934, as amended (the “1934 Act”) and the
rules and guidelines issued by OTC Markets News Service, OTCMarkets.com and
their affiliates; (ix) failure of the Company to remain in good standing with
the State of Nevada; (x) any failure of the Company to provide the Holder with
information related to its corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1
Trading Day of request by Holder; (xi) failure by the Company to maintain the
Required Reserve in accordance with the terms of Section 1.00(e); (xii) failure
of Company’s Common Stock to maintain a closing bid price in its Principal
Market for more than 3 consecutive Trading Days; (xiii) any delisting from a
Principal Market for any reason; (xiv) failure by Company to pay any of its
Transfer Agent fees in excess of $2,000 or to maintain a Transfer Agent of
record; (xv) failure by Company to notify Holder of a change in Transfer Agent
within 24 hours of such change; (xvi) any trading suspension imposed by the
United States Securities and Exchange Commission (the “SEC”) under Sections
12(j) or 12(k) of the 1934 Act; (xvii) failure by the Company to meet all
requirements necessary to satisfy the availability of Rule 144, after Rule 144
first becomes available, to the Holder or its assigns, including but not limited
to the timely fulfillment of its filing requirements as a fully-reporting issuer
registered with the SEC, requirements for XBRL filings, and requirements for
disclosure of financial statements on its website; or (xviii) failure of the
Company to abide by the terms of the right of first refusal contained in Section
4.00(j) occurring on or after February 20, 2017.




6.

No Other Effect on the Transaction Documents. This Agreement shall be construed
in connection with and as part of the Transaction Documents and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Transaction Documents, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect. Thus, the Transaction
Documents shall remain in full force and effect, except as amended by this
Agreement. Any and all provisions of the Transaction Documents which are
inconsistent with the foregoing amendments to the Transaction Documents are
hereby deemed to be amended, modified or waived to the extent necessary to give
effect to such amendments.




7.

Further Covenants and Agreements.




a.

To induce Tangiers to enter in this Agreement, and as consideration for the
terms and conditions contained herein, Oroplata, upon the execution and delivery
of this Agreement, shall execute and deliver to Tangiers a common stock purchase
warrant to subscribe for and purchase from Oroplata, up to 500,000 shares of
Common Stock at an exercise price of $0.15 per share (as subject to adjustment
as provided therein) for a term of five (5) years.




b.

Oroplata agrees to file its Quarterly Report for the period ended December 31,
2016 on Form 10-Q (the “10-Q”) with the SEC within thirty (30) days of the
Execution Date. Failure to do so will result in the termination, at the option
of Tangiers, of this Agreement and void, ab initio, all effects of this
Agreement.




c.

Oroplata further agrees it shall: (i) use its best efforts to file the Form S-1
with the SEC within 90 days of the Effective Date and (ii) use its best efforts
to have the Form S-1 declared effective within 180 days of the Execution Date
(the “Form S-1 Deadline”). At the sole option of Tangiers, failure to comply
with the Form S-1 Deadline will result in the termination of this Agreement and
void all effects of this Agreement.




8.

Miscellaneous.




a.

Captions; Certain Definitions. Titles and captions of or in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Agreement or the intent of any of
its provisions. All capitalized terms not otherwise defined herein shall have
the meaning therefor, as set forth in the Transaction Documents.





4




--------------------------------------------------------------------------------




b.

 Effectiveness. This Agreement shall be deemed effective upon the due execution
and delivery of this Agreement by each Party hereto.




c.

Controlling Law. This Agreement is governed by, and shall be construed and
enforced in accordance with the laws of the State of California (except the laws
of that jurisdiction that would render such choice of laws ineffective).




d.

Counterparts. This Agreement may be executed in one or more counterparts (one
counterpart reflecting the signatures of all parties), each of which shall be
deemed to be an original, and it shall not be necessary in making proof of this
Amendment or its terms to account for more than one of such counterparts. This
Agreement may be executed by each party upon a separate copy, and one or more
execution pages may be detached from a copy of this Agreement and attached to
another copy in order to form one or more counterparts.




[Signature Page Follows]










 





5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by Oroplata
and Tangiers as of the date first set forth above.










Oroplata:










By: ______________________________________

Name: Craig Alford

Title: CEO







Tangiers:

TANGIERS INVESTMENT GROUP, LLC










By: ______________________________________

Name:

Title:
































6


